Quarterly Statement of Investments See Notes to Statements of Investments. Rounds to less than 0.1% of net assets. A portion or all of the security is on loan at December 31, 2010. Non-income producing. The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. At December 31, 2010, all repurchase agreements had been entered into on that date. The security is traded on a discount basis with no stated coupon rate. Franklin Managed Trust Notes to Statement of Investments (unaudited) (continued) Franklin Rising Dividends Fund 1. ORGANIZATION Franklin Managed Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of one fund, the Franklin Rising Dividends Fund (Fund). 2. FINANCIAL INSTRUMENT VALUATION The Fund values its investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Fund
